Unpublished opinions are not binding precedent in this circuit.
PER CURIAM
Itmann Coal Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits to former miner Marvin Lawrence, pursuant to 30 U.S.C. §§ 910-944 (2012). Our review of the record leads us to conclude that the Board’s decision is based on substantial evidence and is without reversible error. *320See Lawrence v. Itmann Coal Co., No. 15-0123 BLA (B.R.B. Jan. 29, 2016). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. '
PETITION DENIED